 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:03-CR-00110-JAM-KJN
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         ORDER
13   VINCENT JACKSON,
14                               Defendant.
15

16

17

18

19                                               STIPULATION

20          Plaintiff United States of America (the “government”), by and through its counsel of record, and

21 the defendant, by and through his counsel of record, hereby stipulate as follows:

22          1.     On May 14, 2021, the Court issued a minute order directing the parties to filed additional

23 briefing addressing whether the Court has the authority to reduce Defendant’s sentence rather than order

24 immediate release. Docket No. 190.

25          2.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing

26 schedule on additional briefing as follows:

27                 a)      Additional briefing of the parties be filed on or before May 28, 2021.

28

      STIPULATION RE BRIEFING SCHEDULE                   1
 1          IT IS SO STIPULATED.

 2

 3    Dated: May 20, 2021                                    PHILLIP A. TALBERT
                                                             Acting United States Attorney
 4

 5                                                           /s/ JASON HITT
                                                             JASON HITT
 6                                                           Assistant United States Attorney

 7

 8    Dated: May 20, 2021                                    /s/ ETAN ZAITSU
                                                             ETAN ZAITSU
 9                                                           Counsel for Defendant
                                                             VINCENT JACKSON
10

11
                                                     ORDER
12
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
13
     revised briefing schedule regarding additional briefing on the defendant’s motion for sentence reduction:
14
            a)      Additional briefing of the parties is due on or before May 28, 2021;
15

16
            IT IS SO FOUND AND ORDERED this 20th day of May, 2021.
17

18

19                                                    /s/ John A. Mendez
20                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
